Clifford F. Brown, J.
I
The first issue presented by these appeals concerns the definition of the term “intentional tort.” Each of the three causes under consideration today involves complaints which allege, or attempt to allege, an intentional wrongful act. Because plaintiffs are suing their employers, their success or failure in alleging and proving the requisite intent is critical to their recovery, given this court’s ruling in Blankenship v. Cincinnati Milacron Chemicals (1982), 69 Ohio St. 2d 608 [23 O.O.3d 504].
In Blankenship, we held that neither Section 35, Article II of the Ohio Constitution1 nor R.C. 4123.742 precludes an employee from seeking damages at common law against his employer for an intentional tort. But where the injury suffered at the workplace is not intentionally inflicted the employee’s sole avenue of recovery is through the workers’ compensation system. Our task today is to examine the concept of intent for purposes of clarifying what constitutes an intentional tort. More specifically, we propose to determine whether conduct which lacks a specific intent to injure can properly be termed intentional. For the following reasons, we believe it can.
“The intent with which tort liability is concerned is not necessarily a hostile intent, or a desire to do any harm. Rather it is an intent to bring about a result which will invade the interests of another in a way the law forbids. * * *” Prosser & Keeton, Law of Torts (5 Ed. 1984) 36, Section 8. However, “intent is broader than a desire or purpose to bring about physical results. It extends not only to those consequences which are desired, but also to those which the actor believes are substantially certain *95to follow from what the actor does. * * *” Id. at 35. See, also, Payne v. Vance (1921), 103 Ohio St. 59, 69.
Thus, a specific intent to injure is not an essential element of an intentional tort where the actor proceeds despite a perceived threat of harm to others which is substantially certain, not merely likely, to occur. It is this element of substantial certainty which distinguishes a merely negligent act from intentionally tortious conduct. Where a defendant acts despite his knowledge that the risk is appreciable, his conduct is negligent. Where the risk is great, his actions may be characterized as reckless or wanton, but not intentional. The actor must know or believe that harm is a substantially certain consequence of his act before intent to injure will be inferred. The existence of this knowledge or intent on the part of the actor may be inferred from his conduct and surrounding circumstances. Davis v. Tunison (1959), 168 Ohio St. 471 [7 O.O.2d 296], paragraph two of the syllabus.
Thus, an intentional tort is an act committed with the intent to injure another, or committed with the belief that such injury is substantially certain to occur. See 1 Restatement of the Law 2d, Torts (1965) 15, Section 8A.3 We hereby reject the proposition that a specific intent to injure is necessary to a finding of intentional misconduct.
With these principles in mind, we must now determine whether the courts below correctly disposed of the three instant causes.
Case No. 84-139: Jones et al. v. VIP Development Co.
In the above-entitled case, the causes of both plaintiffs were dismissed by means of summary judgment. It follows that the trial court found that plaintiffs had failed to raise any genuine issue of material fact, and that defendants were entitled to judgment as a matter of law. See Civ. R. 56(C). For the following reasons, this constituted reversible error.
The complaints of both plaintiffs against defendant VIP aver that VIP “knew, or should have known, that employees and other frequenters would be on the premises for the purpose of pursuing its business activity as a land developer, and would be in close proximity to- high voltage electric lines; however, VIP took no steps to inspect, and make safe the premises, nor to warn frequenters of the dangers to be encountered from the high voltage distribution lines on the premises.”
We are persuaded that plaintiffs’- complaints constitute a sufficient allegation of intentional misconduct to allow them to proceed with their suit under Blankenship. This is supported by a review of the complaint in that case, which obviously was considered to have alleged an intentional tort. The Blankenship pleading averred that the defendant employer *96“failed to correct said [dangerous] conditions, failed to warn * * * employees of the dangers and conditions that existed * * *,” despite their knowledge of such conditions. Id. at 609. Although the instant complaints, unlike the one in Blankenship, do not employ the terms “intentional” or “willful,” the absence of these passwords is not dispositive. Nor is the use of the word “negligence” fatal, where the conduct described actually constitutes an intentional tort. Since the allegations are substantially similar to those in Blankenship, we find that summary judgment against plaintiffs was unjustified. Where the facts alleged are such that reasonable minds could differ as to whether the defendant’s conduct was intentional, a jury question is created which ordinarily may not be resolved by summary judgment. Cascone v. Herb Kay Co. (1983), 6 Ohio St. 3d 155, paragraph two of the syllabus. Therefore, the judgment of the court of appeals is reversed, and the cause is remanded to the trial court for further proceedings in accordance with this opinion.
Case No. 84-339: Gains v. City of Painesville
The court of appeals in this cause held that since plaintiff failed to demonstrate a specific intent to injure, the verdict in her favor must be reversed. However, as explained above, no such showing is required. Plaintiff must merely demonstrate that the defendant employer removed the safety cover from the discharge chute despite a bélief that injury was substantially certain to result. For the following reasons, we hold that plaintiff sustained her burden in this regard, and reverse accordingly.
Plaintiff’s complaint alleged that the defendant employer “intentionally, maliciously, willfully and wantonly” removed the safety cover from the discharge chute, thereby proximately causing the decedent’s death. There was evidence to the effect that the employer knew that the cover was intended to protect employees from exactly the kind of injury that the decedent suffered, that the degree of risk posed to employees by the removal of the cover was extremely high, and that no warnings were issued to employees concerning this risk.
Under our analysis above, this conduct may be characterized as an intentional tort. A defendant who fails to warn of a known defect or hazard which poses a grave threat of injury may reasonably be considered to have acted despite a belief that harm is substantially certain to occur. The evidence adduced below supports a finding that the defendant employer knew the removal of the cover posed a substantial risk to its employees. Judgments supported by competent, credible evidence going to all the essential elements of the cause will not be reversed as being against the manifest weight of the evidence. C. E. Morris v. Foley Construction Co. (1978), 54 Ohio St. 2d 279 [8 O.O.3d 261], syllabus. A reviewing court should be particularly loath to disturb a jury’s findings on an issue, such as intent, which is so intimately, bound to the interpretation-of facts and the demeanor of witnesses. We therefore conclude that the court of appeals *97erred in overturning the jury verdict and entering final judgment for the defendant.
In her cross-appeal in the court below, and in this court, plaintiff argues that it was error for the trial court to deny her leave to amend her complaint to allege damages under amendments to the Wrongful Death Act embodied within R.C. 2125.01 et seq. We agree. The trial court denied leave to amend on the basis that these amendments, which became effective on February 5, 1982, are to be applied prospectively rather than retrospectively. In so holding, the trial court relied on this court’s reasoning in Straub v. Voss (1982), 1 Ohio St. 3d 182, and Viers v. Dunlap (1982), 1 Ohio St. 3d 173.
Both of these cases have since been overruled in Wilfong v. Batdorf (1983), 6 Ohio St. 3d 100. Moreover, this court has recently held that the amendment to R.C. 2125.02, which deals with damages in wrongful death actions, is remedial in nature and applies to all such actions tried on or after February 5, 1982, the date the statute became effective. French v. Dwiggins (1984), 9 Ohio St. 3d 32, syllabus. Thus, it was error to deny plaintiff the opportunity to prove damages under the amended version of this statute, since the instant cause was tried in October 1982.
Based on the foregoing, we reverse the judgment of the court of appeals, 'and remand this cause for retrial on the issue of damages only. However, the proceedings must be limited to a determination of what, if any, additional damages plaintiff is entitled to under the new Wrongful Death Act. Plaintiff claims no error with regard to the damages already litigated, i.e., for pain and suffering, medical expenses, the pecuniary loss suffered by the decedent’s family, and reasonable funeral expenses. These awards must remain undisturbed.
Case No. 84-409: Hamlin et al. v. Snow Metal Products
In this case, the court of appeals ruled that a directed verdict should have been granted in favor of the defendant Snow Metal Products, and therefore reversed the jury verdict for plaintiffs and entered final judgment for the defendant. The court reasoned that there was no evidence that defendant had committed an intentional tort. We disagree.
Evidence was presented to the jury which, if believed by them, showed that the defendant was aware of the dangers of working with the chemicals in question, that the defendant was also cognizant of health hazards posed by the acid fumes which defendant knew were being recirculated into the workplace, and that the defendant nevertheless continued to assure its employees that their working environment was safe. Such conduct certainly falls within the parameters of intentional wrongdoing, particularly given the added feature of actively misrepresenting the degree of danger to employees, thereby prolonging their exposure to the risk.
It is true that the evidence on several points was conflicting. However, *98it is the province of the jury, not of a reviewing court, to resolve the conflict.
We further hold that it was error for the court of appeals to reverse the jury’s award of punitive damages to plaintiffs on the basis that no adequate basis existed therefor. There was testimony, which the jury apparently believed, that certain of defendant’s management personnel responded to the employees’ reports of health problems with lascivious, sexist, and grossly insulting remarks. This court has held that punitive damages may be imposed in tort cases involving insult or malice. Columbus Finance v. Howard (1975), 42 Ohio St. 2d 178, 183 [71 O.O.2d 174]. The punitive portion of the award in this case is therefore reinstated.
Further, defendant is not entitled to a reduction of plaintiffs’ judgment by the amount plaintiffs received from defendant’s suppliers in exchange for a covenant not to sue. R.C. 2307.31(A) provides that “[t]here is no right of contribution in favor of any tortfeasor who has intentionally caused or intentionally contributed to * * * [an] injury or wrongful death.” Although R.C. 2307.32(F)4 allows for a reduction of a judgment by the amount paid by another tortfeasor in exchange for a covenant not to sue, we are persuaded that the legislature did not intend that such reduction may benefit an intentional wrongdoer. It would be nonsensical to hold that while an intentional tortfeasor may not profit by means of contribution from a fellow wrongdoer, he may nevertheless secure a reduction in the judgment against him by the sum paid to plaintiff in exchange for a covenant not to sue. We refuse to presume that the legislature intended this incongruous result. See R.C. 1.47(C).
Based on the foregoing, we conclude that plaintiffs presented sufficient evidence to create a jury question as to whether or not defendant’s conduct was intentional. It follows that the court of appeals erred in ruling that the defendant was entitled to a directed verdict and we therefore reverse and reinstate the verdict in its full amount.
II
The next issue presented for our consideration is whether an intentionally injured worker, by applying for and receiving benefits through the workers’ compensation system, is thereby precluded from seeking common-law damages against his employer for the same injury. We hold *99that an employee is not barred from recovery for an intentional tort by his acceptance of such benefits.
Although Blankenship, supra, made no express statement to this effect, the spirit and purpose of that decision, and of the Ohio Workers’ Compensation Act, support this result. In Blankenship, this court held that “the protection afforded by the Act has always been for negligent acts and not for intentional tortious conduct.” Id. at 614. To limit a worker injured by the employer’s intentional misconduct to workers’ compensation benefits would actually encourage such conduct. Id. To bar an intentionally injured worker from the courtroom because he has received such benefits would have the same effect. An employer in such a case could merely refrain from contesting the claim, thereby facilitating the receipt of limited compensation, and then reap the rewards of absolute immunity from further liability. This court will not foster such practices.
Nor will we force an intentionally injured employee to choose which remedy to pursue. In most cases, practical considerations will compel the worker to accept the easier, more immediate relief afforded by the Act, even though these benefits do not fully compensate the worker. Most seriously injured workers are not in a financial position to wait out a lengthy, expensive, and risky court proceeding to be compensated for the injury, due to the problems of pressing medical bills, and often the inability to work. Many will thus be forced by harsh realities to opt for workers’ compensation. To consider the receipt of benefits a forfeiture of an employee’s right to pursue the employer in the courts would not only be harsh and unjust, it would also frustrate the laudable purposes of the Act and emasculate our holding in Blankenship. Further, it would allow the employer to escape any meaningful responsibility for its abuses.
This result is implied in Nayman v. Kilbane (1982), 1 Ohio St. 3d 269, in which this court refused to issue a writ prohibiting the court of common pleas from proceeding in a case where a worker who had already received workers’ compensation benefits was seeking common-law damages from his employer for intentionally inflicting the injury. A federal district court in this state has similarly held that forcing an intentionally injured worker to elect his remedy “runs counter to the goals expressed in Blankenship. * * *” Gross v. Kenton Structural & Ornamental Ironworks (S.D. Ohio 1984), 581 F. Supp. 390, 395.
Allowing a worker to receive workers’ compensation benefits in conjunction with common-law damages in no way constitutes a double recovery. The common-law award represents a supplemental remedy for pain and suffering, and spousal loss of services. It also provides an avenue for the imposition of punitive sanctions on employers who engage in intentional wrongdoing. None of these types of relief is available under the Act.
Nor does the determination of the Industrial Commission that the injury arose out of employment constitute res judicata, barring the claimant from litigating the issue of intentional conduct. Res judicata and collateral *100estoppel do not apply unless there is an identity of parties and issues. Beatrice Foods Co. v. Lindley (1982), 70 Ohio St. 2d 29, 35 [24 O.O.3d 68]. The requisite identity of issues is absent here. The question of intentional infliction of injury is not an issue before the Industrial Commission in awarding workers’ compensation benefits. The conclusion of the commission that the injury arose out of the employment will not estop the claimant from pursuing his common-law remedies for intentional tort. See Gross, supra, at 395-396.
Nor are we convinced that a different result is mandated by this court’s holding in Kaiser v. Strall (1983), 5 Ohio St. 3d 91. In that case, we refused to allow a worker, whose injury had been deemed compensable under the Act, to pursue a civil action against her fellow worker who had caused the injury. The fellow-servant immunity conferred by R.C. 4123.7415 was considered to be controlling. Kaiser, however, is readily distinguishable from the instant causes in that the plaintiff therein was attempting to recover damages under a negligence theory, rather than one of intentional- tort. Common-law damages are clearly unavailable under R.C. 4123.741 for injuries negligently inflicted by a co-employee in the course of employment. Today’s holding is restricted to injuries which are received by a worker due to intentional misconduct. Thus, Kaiser is inapposite.
Finally, an employer who has been held liable for an intentional tort is not entitled to a setoff of the award in the amount of workers’ compensation benefits received by the employee or his representative. See Trumbull Cliffs Furnace Co. v. Shachovsky (1924), 111 Ohio St. 791. In Trumbull, we held that “the compensation provided by the Workmen’s Compensation Law is in the nature of an occupational insurance, and, like general insurance, cannot be deducted and treated as an offset for claims for damages for wrongful injury or death. * * *” Id. at 796-797.
In conclusion, we hold that the receipt of workers’ compensation benefits does not preclude an employee or his -representative from pursuing a common-law action for damages against his employer for an intentional tort.
Based on the foregoing, we hereby reverse that portion of the judgment of the court of appeals in case No. 84-339 which reversed the jury verdict for plaintiff, and remand this cause for retrial on the issue of damages only. We likewise reverse the summary judgment in favor of *101defendant in case No. 84-139 and remand that cause to the court of common pleas for further proceedings. Finally, in case No. 84-409, we reverse the judgment of the court of appeals for reasons explained in Part I of this opinion, and reinstate the judgment of the court of common pleas on the jury verdict for plaintiffs. Further proceedings in the respective common pleas courts shall be consistent with this opinion.

Judgments accordingly.

Celebrezze, C.J., Sweeney and J. P. Celebrezze, JJ., concur.
Locher, J., concurs in part and dissents in part.
W. Brown and Holmes, JJ., separately dissent.

 Section 35, Article II of the Ohio Constitution reads in pertinent part:
“For the purpose of providing compensation to workmen and their dependents, for death, injuries or occupational disease, occasioned in the course of such workmen’s employment, laws may be passed establishing a state fund to be created by compulsory contribution thereto by employers, and administered by the state, determining the terms and conditions upon which payment shall be made therefrom. Such compensation shall be in lieu of all other rights to compensation, or damages, for such death, injuries, or occupational disease and any employer who pays the premium or compensation provided by law, passed in accordance herewith, shall not be liable to respond in damages at common law or by statute for such death, injuries or occupational disease. * * *”


 R.C. 4123.74 provides:
“Employers who comply with section 4123.35 of the Revised Code shall not be liable to respond in damages at common law or by statute for any injury, or occupational disease, or bodily condition, received or contracted by any employee in the course of or arising out of his employment, or for any death resulting from such injury, occupational disease, or bodily condition occurring during the period covered by such premium so paid into the state insurance fund, or during the interval of time in which such employer is permitted to pay such compensation directly to his injured employees or the dependents of his killed employees, whether or not such injury, occupational disease, bodily condition, or death is compensable under sections 4123.01 to 4123.94, inclusive, of the Revised Code.”


 1 Restatement of the Law 2d, Torts (1965) 15, Section 8A reads:
“The word ‘intent’ is used throughout the Restatement of this Subject to denote that the actor desires to cause consequences of his act, or that he believes that the consequences are substantially certain to result from it.”


 R.C. 2307.32(F) provides:
“When a release or a covenant not to sue or not to enforce judgment is given in good faith to one of two or more persons liable in tort for the same injury or the same wrongful death:
“(1) It does not discharge any of the other tortfeasors from liability for the injury or wrongful death unless its terms otherwise provide, but it reduces the claim against the other to the extent of any amount stipulated by the release or covenant, or in the amount of the consideration paid for it, whichever is the greater;
“(2) It discharges the tortfeasor to whom it is given from all liability for contribution to any other tortfeasor.”


 R.C. 4123.741 states:
“No employee of any employer, as defined in division (B) of section 4123.01 of the Revised Code, shall be liable to respond in damages at common law or by statute for any injury or occupational disease, received or contracted by any other employee of such employer in the course of and arising out of the latter employee’s employment, or for any death resulting from such injury or occupational disease, on the condition that such injury, occupational disease, or death is found to be compensable under sections 4123.01 to 4123.94, inclusive, of the Revised Code.”